UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA )
)
v. )
) 1:21-mc-91329-DJC
NORMAN HIGGS, )
)
)

Defendant

ORDER OF CONTINUANCE AND EXCLUDABLE DELAY

Upon consideration of the parties’ joint motion seeking an order of continuance and
excludable delay, the Court finds as follows:

1. This matter was initiated by a criminal complaint (1:21-mj-05178-JGD). The
parties are engaged in preliminary discussions regarding the possible resolution of this matter. The
requested continuance of the time in which an indictment or information must be filed will permit
defense counsel to adequately confer with the defendant and allow the parties to further discuss
and finalize the terms of a resolution, before the government is required to seek an
indictment or information.

2. The ends of justice served by granting the requested continuance, and excluding the
time period from July 10, 2021, through and including August 12, 2021 from the speedy trial
clock, outweigh the best interests of the public and the defendant in a speedy trial pursuant to the

Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan for
Prompt Disposition of Criminal Cases for the United States District Court for the District of
Massachusetts (effective December 2008).

Accordingly, the Court hereby grants the parties’ joint motion and ORDERS that, pursuant to
the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A), and Sections 5(b)(7)(B) and 5(c)(1)(A) of the Plan
for Prompt Disposition of Criminal Cases, (1) the date on which an indictment or information must be
filed is continued to August 13, 2021; and (2) the period from July 10, 2021, through and
including August 12, 2021 is excluded from the speedy tral clock and from the time

within which an indictment or information must be filed.

July 2, 2021 Deonico 1. Goper

Denise J. Casper
United States District Judge
